IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-30276
                           Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

RICKY WAYNE PUGH,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                         USDC No. 99-CR-10020-4
                          --------------------
                            October 23, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*
     Court-appointed counsel for Ricky Wayne Pugh has moved for
leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967).     Pugh was provided with
copies of counsel’s Anders motion and brief; he has not filed a
response.    Our independent review of the record and counsel’s
brief shows that there are no nonfrivolous issues for appeal.
Counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS
DISMISSED.     See 5th Cir. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.